DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. 	Applicant's arguments, filed on November 28, 2022, regarding rejection of claims 1, 4-7, 10-11, 13-14, and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Moon ‘903 (US 2020/0092903), 3GPP ‘907 (HUAWEI ET AL: "Discussion on the questions in SA2 LS on reliability for eV2X”, 3GPP DRAFT; R2-1801907, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANT, vol. RAN WG2, no. Athens, Greece; 20180226-20180302, 15 February 2018), and Lee ‘671 (US 2017/0118671) do not disclose “sending, by a user equipment (UE), user capability information of the UE to a network device,” “receiving, by the UE, a mapping relationship from the network device,” and “wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats” (See Remarks, page 6, para 4-5).
	 First, applicant argues that Moon ‘903 discloses a mapping between P-BSI and uplink data which indicates a correspondence of different P-BSI levels and different bytes of uplink data that are in the buffer of the UE, rather than disclosing a mapping relationship that indicates the mapping relationship from different sidelink data to different uplink scheduling request formats (See Remarks, page 7, para 3).
Examiner respectfully disagrees. Examiner notes that Moon ‘903 discloses that a UE generates a scheduling request (SR), and transmits the SR to a base station, to obtain uplink resources allocated by the base station for uplink data transmission (para 6). Further, examiner notes that Moon ‘903 discloses 1. that the SR is composed of a plurality of bits, 2. that a mapping relationship exists between the SR bits and buffer status of the UE, where the buffer status is the size of the uplink data to be transmitted by the UE, and 3. that the UE transmits the specific SR bits according to the buffer status (FIG. 13A, para 109, 175 and 177). Furthermore, examiner notes that Moon ‘903 discloses that, in addition to buffer status information, the mapping relationship is between the specific SR bits and the type of data traffic to be transmitted by the UE (para 184-186). Moreover, examiner notes that 3GPP ‘907 teaches “determining, according to a mapping relationship, an uplink scheduling request format corresponding to sidelink data needing to be sent” (Introduction, lines 5-7, Section 2.1, para 1-4; uplink scheduling request for V2X sidelink data, SL BSR, is based on a mapping relationship between the scheduling request and the ProSe Per-Packet Reliability (PPPR) for the V2X SL data) and “wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats” (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPR to different LCG ID in the SL BSR; thus, the mapping relationship is from different V2X sidelink data to different SL BSR format).Therefore, Moon ‘903 in combination with 3GPP ‘907 discloses “determining, by the UE, according to the mapping relationship, an uplink scheduling request format corresponding to sidelink data needing to be sent, wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats.”
	 Second, applicant argues that Moon ‘903 discloses a determined P-BSI level that is used for the UE to determine the corresponding subframe to transmit the scheduling request, rather than disclosing that the mapping relationship is used for the UE to determine the uplink scheduling request format corresponding to sidelink data needing to be sent (See Remarks, page 7, para 4).
	Examiner respectfully disagrees. Examiner notes that Moon ‘903 discloses that a UE generates a scheduling request (SR), and transmits the SR to a base station, to obtain uplink resources allocated by the base station for uplink data transmission (para 6). Further, examiner notes that Moon ‘903 discloses 1. that the SR is composed of a plurality of bits, 2. that a mapping relationship exists between the SR bits and buffer status of the UE, where the buffer status is the size of the uplink data to be transmitted by the UE, and 3. that the UE transmits the specific SR bits according to the buffer status (FIG. 13A, para 109, 175 and 177). Furthermore, examiner notes that Moon ‘903 discloses that, in addition to buffer status information, the mapping relationship is between the specific SR bits and the type of data traffic to be transmitted by the UE (para 184-186). Moreover, examiner notes that 3GPP ‘907 teaches “determining, according to a mapping relationship, an uplink scheduling request format corresponding to sidelink data needing to be sent” (Introduction, lines 5-7, Section 2.1, para 1-4; uplink scheduling request for V2X sidelink data, SL BSR, is based on a mapping relationship between the scheduling request and the ProSe Per-Packet Reliability (PPPR) for the V2X SL data) and “wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats” (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPR to different LCG ID in the SL BSR; thus, the mapping relationship is from different V2X sidelink data to different SL BSR format).Therefore, Moon ‘903 in combination with 3GPP ‘907 discloses that the UE uses the mapping relationship to determine the uplink SR format corresponding to sidelink data needing to be sent.
B. § 103 rejection of claims 14 and 20
Regarding claims 14 and 20, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 14 and 20.
C. § 103 rejection of claims 4-7, 10-11, and 13
Regarding claims 4-7, 10-11, and 13, applicant argues the claims are allowable by virtue of their dependencies from amended claim 1. Relevant limitations claimed in amended claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 4-7, 10-11, and 13.

Claim Objections
4.	Claim 14 is objected to because of the following informalities:  
“A mapping relationship" in claim 14 (line 7) should be replaced with - - the mapping relationship - - to be consistent with the first citation of “a mapping relationship” in claim 14 (line 6).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5-7, 11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903 (US 2020/0092903, “Moon ‘903”), in view of 3GPP ‘907 (HUAWEI ET AL: "Discussion on the questions in SA2 LS on reliability for eV2X”, 3GPP DRAFT; R2-1801907, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANT, vol. RAN WG2, no. Athens, Greece; 20180226-20180302, 15 February 2018, “3GPP ‘907”), and further in view of Lee ‘671 (US 2017/0118671, “Lee ‘671”).
Regarding claims 1, 14, and 20, Moon ‘903 discloses user equipment (UE) (para 10; UE performs a method of uplink scheduling), comprising:
a memory with computer-executable instructions stored therein (para 20; program code is stored in a computer readable storage medium); and
a processor, configured to execute the computer-executable instructions so as to perform actions of the method for wireless communication (FIG. 35, para 20 and 364; UE processor 3510, where the processor accesses the program code stored in the computer readable storage medium and performs a method for uplink scheduling), the actions comprise:
sending user capability information of the UE to the network device (FIG. 5, para 10 and 122-125; a UE sends to a base station (NB) profile information indicating UE’s support of a low-latency service);
receiving a mapping relationship from the network device (para 342-343; NB configures scheduling request signals for the UE, by sending information to the UE, where the information includes a mapping relationship between a scheduling request type and data service type);
determining, according to a mapping relationship, an uplink scheduling request format corresponding to data needing to be sent (FIGS. 13A-13C, para 6, 109-110, 125-127, 130-131, 175-177, and 184-186; buffer status information corresponds to a size of uplink data to be transmitted by a UE; preliminary buffer status index (P-BSI) is a level that corresponds to a range of buffer status information; UE determines buffer status information, based on the amount of uplink data to be transmitted, and based on a corresponding P-BSI level; UE sends a multi-bit scheduling request (SR) with the buffer status information, after determining the combination of bits in the multi-bit SR according to a mapping relationship between the combination of bit in the SR and the buffer status information, and a mapping relationship between the combination of bits in the SR and the type of data to be transmitted by the UE; thus, the UE determines, according to a mapping relationship, an uplink scheduling request format corresponding to the type of uplink data to be transmitted), 
wherein the mapping relationship comprises a mapping relationship from different data to different uplink scheduling request formats (para 185-186; the mapping relationship is between the uplink SR bit combination and the type of the uplink data to be transmitted); and
sending, according to the uplink scheduling request format, an uplink scheduling request to the network device (para 10, 125-127, 175-177, and 184-186; UE sends the multi-bit SR comprising the determined combination of bits to a base station (NB));
wherein the different uplink scheduling request formats comprise uplink scheduling request formats based on different physical uplink control channel (PUCCH) formats (para 324; uplink scheduling request consisting of multiple bits requires more PUCCH time/frequency radio resources than an uplink scheduling request consisting of a single bit does; thus, uplink scheduling requests of different formats, such as multiple-bit format and single-bit format, are based on PUCCH formats using different amounts of PUCCH time/frequency resources).
Although Moon ‘903 discloses determining, according to a mapping relationship, an uplink scheduling request format corresponding to data needing to be sent, wherein the mapping relationship comprises a mapping relationship from different data to different uplink scheduling request formats, Moon ‘903 does not specifically disclose determining, according to a mapping relationship, an uplink scheduling request format corresponding to sidelink data needing to be sent, wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats.
3GPP ‘907 teaches determining, according to a mapping relationship, an uplink scheduling request format corresponding to sidelink data needing to be sent (Introduction, lines 5-7, Section 2.1, para 1-4; uplink scheduling request for V2X sidelink data, SL BSR, is based on a mapping relationship between the scheduling request and the ProSe Per-Packet Reliability (PPPR) for the V2X SL data),
wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPR to different LCG ID in the SL BSR; thus, the mapping relationship is from different V2X sidelink data to different SL BSR format).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moon ‘903’s UE that determines an uplink scheduling request format corresponding to uplink data to be sent, to include 3GPP ‘907’s mapping relationship from different V2X sidelink data to different SL BSR format. The motivation for doing so would have been to address a question of whether an eNB needs to be made aware of ProSe Per-Packet Reliability (PPPR) information, when operating in a scheduled resource allocation mode (3GPP ‘907, Introduction, lines 5, 12-14).
However, Moon ‘903 in combination with 3GPP ‘907 does not specifically disclose wherein the different sidelink data comprises at least one of: sidelink data with different quality of service (QoS) attribute values, or sidelink data in different sidelink logical channels or different sidelink logical channel groups.
Lee ‘671 discloses wherein the different sidelink data comprises at least one of: sidelink data with different quality of service (QoS) attribute values, or sidelink data in different sidelink logical channels (para 143; first sidelink logical channel has first sidelink data, and second sidelink logical channel has second sidelink data; thus, different sidelink logical channels have different sidelink data; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or different sidelink logical channel groups.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903 and 3GPP ‘907, to include Lee ‘671’s different sidelink logical channels that have different sidelink data. The motivation for doing so would have been to provide a method for transmitting data from a plurality of D2D user equipment with the same resource (Lee ‘671, para 12).
Regarding claim 5, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘907 teaches wherein the different sidelink data comprises sidelink data with different ProSePer-Packet Priority (PPPP) values (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPP to different LCG ID in the SL BSR; thus, different V2X sidelink data comprises V2X sidelink data with different PPPP values).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903, 3GPP ‘907, and Lee ‘671, to further include 3GPP ‘907’s different V2X sidelink data that comprises V2X sidelink data with different PPPP values. The motivation for doing so would have been to address a question of whether an eNB needs to be made aware of PPPR information, when operating in a scheduled resource allocation mode (3GPP ‘907, Introduction, lines 5, 12-14).
Regarding claim 6, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘907 teaches wherein the different sidelink data comprises sidelink data with different ProSePer-Packet Reliability (PPPR) values (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPR to different LCG ID in the SL BSR; thus, different V2X sidelink data comprises V2X sidelink data with different PPPR values).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903, 3GPP ‘907, and Lee ‘671, to further include 3GPP ‘907’s different V2X sidelink data that comprises V2X sidelink data with different PPPR values. The motivation for doing so would have been to address a question of whether an eNB needs to be made aware of PPPR information, when operating in a scheduled resource allocation mode (3GPP ‘907, Introduction, lines 5, 12-14).
Regarding claims 7, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 discloses all the limitations with respect to claim 1, as outlined above.
Further, Moon ‘903 teaches wherein the different sidelink data comprises sidelink data with different quality of service (QoS) attribute values (para 206; different data belongs to a different QoS class).
Regarding claim 11, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 discloses all the limitations with respect to claim 1, as outlined above.
Further, Moon ‘903 teaches wherein the different uplink scheduling request formats comprise uplink scheduling request formats based on different lengths of TTIs (para 175-177, and 200; the combination of bits in the multi-bit SR is based on TTI length suitable for transmission and reception of the uplink data to be sent; thus, different uplink scheduling request formats are based on different TTI lengths).
Regarding claim 13, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 discloses all the limitations with respect to claim 1, as outlined above.
Further, Moon ‘903 teaches wherein in the mapping relationship, each type of sidelink data is mapped to a respective uplink scheduling request format (para 185-186; UE determines the combination of bits in the multi-bit SR according a mapping relationship between the combination of bits and the type of data to be transmitted by the UE; thus, each different type of sidelink data are mapped to a respective uplink scheduling request format).
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903, further in view of 3GPP ‘907, further in view of Lee ‘671, and further in view of Liu ‘168 (US 2020/0187168, “Liu ‘168”).
Regarding claim 4, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 discloses all the limitations with respect to claim 1, as outlined above.
However, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 does not specifically disclose wherein the user capability information comprises at least one of: whether the UE supports use of a short transmission time interval (TTI) based uplink scheduling request format; or whether the UE supports use of a specific-length TTI based uplink scheduling request format.
Liu ‘168 teaches wherein the user capability information comprises at least one of: whether the UE supports use of a short transmission time interval (TTI) based uplink scheduling request format (para 44 and 136; UE capability information indicates UE’s capability to support short TTI (sTTI)); or whether the UE supports use of a specific-length TTI based uplink scheduling request format.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903, 3GPP ‘907, and Lee ‘671, to include Liu ‘168’s UE capability information indicates UE’s capability to support short TTI. The motivation for doing so would have been to provide a procedure for reducing processing time in a TTI (Liu ‘168, para 7).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903, further in view of 3GPP ‘907, further in view of Lee ‘671, and further in view of Liu ‘744 (US 2020/0374744, “Liu ‘744”).
Regarding claim 10, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 discloses all the limitations with respect to claim 1, as outlined above.
However, Moon ‘903 in combination with 3GPP ‘907 and Lee ‘671 does not specifically disclose wherein the different sidelink data comprises sidelink data with different destination addresses.
Liu ‘744 teaches wherein the different sidelink data comprises sidelink data with different destination addresses (para 298; destinations for sidelink data 1 and sidelink data 3 have different addresses; thus, different sidelink data has different destination addresses).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903, 3GPP ‘907, and Lee ‘671, to include Liu ‘744’s different sidelink data that has different destination addresses. The motivation for doing so would have been to address an urgent problem of how to ensure reliability of data transmission over a sidelink, when the sidelink is used for V2X communication (Liu ‘744, para 5).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474